DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response and Claim Status
The instant Office action is responsive to the response received April 20, 2021 (the “Response”).  In response to the Response, the previous (1) objection to the title under 37 C.F.R. § 1.72(a); (2) objection to claims 1–4 under 37 C.F.R. § 1.71(a); (3) invoking of 35 U.S.C. § 112(f) for claims 1–4; (4) rejection of claims 1–4, 6, and 7 under 35 U.S.C. § 112(b); (5) rejection of claim 7 under 35 U.S.C. § 101; (6) rejection of claim 6 under 35 U.S.C. § 102; and (7) rejections of claims 1–4 and 7 under 35 U.S.C. § 103
are WITHDRAWN.
Claims 1–7 are currently pending.  

Claim Rejections – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a): 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1–4, 6, and 7 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  
Notably, claim 1, lines 13–15 (emphasis added) recites a negative limitation—”when the first device does not respond to the first request, the without sending any additional request for re-certification to the first device.”  
“Any negative limitation or exclusionary proviso must have basis in the original disclosure.”  MPEP § 2173.05(i).  The Examiner emphasizes “basis” because although the Specification does not disclose sending any additional request for re-certification to a first device when the first device does not respond to a first request, “[t]he mere absence of a positive recitation is not basis for an exclusion.”  Id. (emphasis added).  
The Examiner finds the Specification provides no reasoning or suggestion that any additional request for re-certification to a first device is not sent when the first device does not respond to a first request.1  Thus, the Examiner finds no basis in the Specification supporting that any additional request for re-certification to a first device is not sent when the first device does not respond to a first request.  Therefore, the claims contain a negative limitation which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  Accordingly, “[a]ny claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) . . . as failing to comply with the written description requirement.”  MPEP § 2173.05(i) (emphasis added).


Claim Rejections – 35 U.S.C. § 1032
Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. § 103 as being obvious over Niimura (US 9,687,216 B2; filed May 9, 2012) in view of Yu (US 10,567,216 B2; filed Feb. 28, 2018), and in further view of Singleton, IV et al. (US 10,986,082 B2; filed Nov. 2, 2018).
Regarding claim 1, while Niimura teaches a communication device (fig. 1, network service item 140) comprising: 
a processor (fig. 14, item 1404) programmed to:
control communication with a plurality of devices (fig. 1, items 120; “one or more target devices” at 3:9; “Although only one target device 120 is depicted in FIG. 1, embodiments might include any number of target devices that are configured to communicate with network service 140.” at 4:5–8; fig. 4 illustrates DEVICES 1–5) participating in a network, the plurality of devices including a first device (fig. 1, first target device item 120) and a second device (fig. 1, second target device item 120); and
certify the plurality of devices (fig. 4 illustrates DEVICES 1, 3, and 5 have been certified; “The Certified field indicates whether a device has been certified, for example, by network service 140.” at 5:58–63),
wherein when the communication device determines an event occurs (“In an embodiment, recertification may be performed . . . in response to an event.” at 14:52–53), the processor is further programmed to send a first request for re-certification (14:31–46; for network service item 140 to determine “the existence of certain software or firmware installed on target device 120,” “whether target 
wherein the first and second requests are initial requests (“In an embodiment, recertification may be performed . . . in response to an event.” at 14:52–53; thus, the recertification requests are initial requests with respect to the event) for the first and second devices, respectively, to respond to the communication device,
Niimura does not teach (A) the event being when the communication device recovers from a power-down; (B) wherein when the first device does not respond to the first request, the processor is programmed to send the second request to the second device without sending any additional request for re-certification to the first device; and (C) sending the first request for re-certification to the first device and the second request for re-certification to the second device in that order;
(A)
	Yu teaches a communication device recovering from a power-down (“The fault may be caused by a fault in a destination server (for example, a restart of the server)” at 9:62–63).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention for Niimura’s event to be when the communication 
(B), (C)
Singleton, IV teaches when a first device (“first broker machine” at claim 10) does not respond to a first request (“first authentication request” at claim 10), sending a second request (“second authentication request” at claim 10) to a second device (“second broker machine” at claim 10) without sending any additional request for re-certification to the first device (claim 10 does not recite sending any additional request for authentication to the first broker machine).  The Examiner additionally notes, as a consequence, Singleton, IV teaches sending the first request for authentication to the first device and the second request for authentication to the second device in that order.
It would have been obvious to one of ordinary skill in the art before the effective date of the invention for the Niimura/Yu combination’s processor to be programmed to send the second request to the second device without sending any additional request for re-certification to the first device when the first device does not respond to the first request as taught by Singleton, IV for “connecting to and accessing resources in a remote access or cloud-based network environment.”  Singleton, IV 1:8–10.
Regarding claim 2, while Niimura teaches wherein the plurality of devices (fig. 1, items 120; “one or more target devices” at 3:9; “Although only one target device 120 is depicted in FIG. 1, embodiments might include any number of target devices that are configured to communicate with network service 140.” at 4:5–8; fig. 4 illustrates DEVICES 1–5) further includes a third device (fig. 1, third target device item 120), wherein the processor is programed to send a third request (14:31–46 for the third target device item 120; “target device 120 and, optionally, 
(A) when the second device does not respond to the second request, the processor is programmed to send a third request to the third device without sending any additional request for re-certification to the second device; and
(B) sending the third request subsequently to the second request sent to the second device.
Singleton, IV teaches when a second device (“first broker machine” at claim 10) does not respond to a second request (“first authentication request” at claim 10), sending a third request (“second authentication request” at claim 10) to a third device (“second broker machine” at claim 10) without sending any additional request for re-certification to the second device (claim 10 does not recite sending any additional request for authentication to the first broker machine).  The Examiner additionally notes, as a consequence, Singleton, IV teaches sending the third request subsequently to the second request sent to the second device.
It would have been obvious to one of ordinary skill in the art before the effective date of the invention for the Niimura/Yu/Singleton, IV combination’s processor to be programmed to send a third request to a third device without sending any additional request for re-certification to the second device when the second device does not respond to the second request as taught by Singleton, IV for “connecting to and accessing resources in a remote access or cloud-based network environment.”  Singleton, IV 1:8–10.
Regarding claim 6, Niimura teaches a certification method to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 6.
Regarding claim 7, Niimura teaches a non-transitory computer-readable recording medium (fig. 14, item 1406) encoded with a computer program 

Claim 3 is rejected under 35 U.S.C. § 103 as being obvious over Niimura,  in view of Yu, in further view of Singleton, IV, and in further view of Borenstein et al. (US 9,918,319 B2; filed June 1, 2015).
Regarding claim 3, while the Niimura/Yu/Singleton, IV combination teaches wherein the processor is further programmed to:
when the plurality of devices should be re-certified, issue a request for re-certification to the first device in advance of the second device,
the Niimura/Yu/Singleton, IV combination does not teach determining a priority level of re-certification of each device, based on a history or a schedule of communication associated with each device; and issuing a request for re-certification to the device with a highest priority level in advance of the device with a  lowest priority level.
Borenstein teaches determining a priority level (“list of priorities” at 20:39–59) of each device (“user computing devices” at 20:39–59), based on a history (“The priorities may be determined in any number of manners, such as consistency in responding, ratings of responses, etc.” at 20:39–59) or a schedule of communication associated with each device; and 
issuing a request (“request/question” at 20:39–59) to the device with a highest priority level in advance of the device with a lowest priority level (“the request/question may be transmitted to a single computing device associated with a user at a time, starting with the highest priority user. . . .  If the highest priority users/computing devices do not respond (e.g., within a predetermined time period 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention for the Niimura/Yu/Singleton, IV combination’s processor to be programmed to when the plurality of devices should be re-certified, determine a priority level of re-certification of each device, based on a history or a schedule of communication associated with each device; and, issue a request for re-certification to the device with a  highest priority level in advance of the device with a  lowest priority level as taught by Borenstein “for receiving information requests related to one or more locations and receive responses from one or more other users at the one or more locations.”  Borenstein 1:21–24.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: US 9749981 B2; US 10440029 B2; US 20160330071 A1; and US 20190268328 A1.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner additionally notes although claim 2 recites a second negative limitation—“when the second device does not respond to the second request, the processor is programmed to send a third request to the third device without sending any additional request for re-certification to the second device”—the Examiner finds basis in the Specification supporting the second negative limitation.  See Spec. ¶ 38 (reciting “the certifier 42 transmits a request for re-certification to the third HEMS participant (e.g., the device 26c) without re-transmitting a request for re-certification to the second HEMS participant device (e.g., the second device 26b).”).
        2 The Examiner notes claim 4 is not rejected under 35 U.S.C. § 103.